Error: Bad annotation destination
             United States Court of Appeals for the Federal Circuit


                                       02-1052, -1065


            INTEGRA LIFESCIENCES I, LTD. and THE BURNHAM INSTITUTE,

                                                               Plaintiffs-Cross Appellants,
                                             and

                            TELIOS PHARMACEUTICALS, INC.,

                                                               Plaintiff-Appellee,

                                               v.

                                       MERCK KGaA,

                                                               Defendant-Appellant,
                                             and

          THE SCRIPPS RESEARCH INSTITUTE and DR. DAVID A. CHERESH,

                                                               Defendants.


      Donald R. Dunner, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of
Washington, DC, argued for defendant-appellant Merck KGaA. With him on the brief were
Thomas H. Jenkins, David A. Manspeizer, and Rachel H. Townsend. Of counsel on the brief
were M. Patricia Thayer, Heller Ehrman White & McAuliffe, LLP, of San Francisco, California;
and William C. Rooklidge, Howrey Simon Arnold & White, LLP, of Irvine, California. Of
counsel was Esther H. Lim, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of
Washington, DC.

        Mauricio A. Flores, Campbell & Flores LLP, of San Diego, California, argued for
plaintiffs-cross appellants Integra LifeSciences I, Ltd. and The Burnham Institute. With him
on the brief was David M. Beckwith. Of counsel on the brief were Raphael V. Lupo, Mark G.
Davis, and Natalia V. Blinkova, McDermott, Will & Emery, of Washington, DC. Of counsel
was Donna M. Tanguay.

Appealed from:      United States District Court for the Southern District of California

Senior Judge James M. Fitzgerald, District of Alaska
United States Court of Appeals for the Federal Circuit

                                    02-1052, -1065



         INTEGRA LIFESCIENCES I, LTD. and THE BURNHAM INSTITUTE,

                                                Plaintiffs-Cross Appellants,

                                          and

                         TELIOS PHARMACEUTICALS, INC.,

                                                Plaintiff-Appellee,

                                           v.

                                    MERCK KGaA,

                                                Defendant-Appellant,

                                          and

        THE SCRIPPS RESEARCH INSTITUTE and DR. DAVID A. CHERESH,

                                                Defendants.




Before NEWMAN, RADER, and PROST, Circuit Judges.




                                       ORDER


      The court has received a certified copy of the judgment from the Clerk of the

Supreme Court of the United States in Merck KGaA v. Integra Lifesciences I, Ltd., No. 03-

1237. The Supreme Court vacated this court's judgment, which was reported at 331 F.3d

860 (Fed. Cir. 2003), and remanded for proceedings consistent with the Court's opinion.
       Upon consideration thereof,

       IT IS ORDERED THAT:

       (1)    The mandate is hereby recalled and the appeal is reinstated.

       (2)    The case is returned to the original merits panel.

       (3)    New briefs shall be filed, with particular attention paid to the Supreme Court

decision.

       (4)    The appellants' principal brief shall be due within 60 days of the date of filing

of this order. The dates for filing the remaining briefs shall be in accordance with Fed. Cir.

R. 31(a). An original and 22 copies of all briefs shall be filed, and two copies shall be

served on opposing counsel. The court sua sponte allows amicus briefs.

                                                  FOR THE COURT




_Aug 17 2005__                                 _s/Jan Horbaly_____
      Date                                        Jan Horbaly
                                                  Clerk




cc:    Donald R. Dunner, Esq.
       Mauricio A. Flores, Esq.




02-1052, -1065                                2